 1   Amanda C. Yen (NSBN 9726)
     Kristen T. Gallagher (NSBN 9561)
 2   McDONALD CARANO LLP
     2300 W. Sahara Ave, Suite 1200
 3   Las Vegas, NV 89102
     Telephone: 702.873.4100
 4   ayen@mcdonaldcarano.com
     kgallagher@mcdonaldcarano.com
 5
     David P. Shouvlin
 6   PORTER WRIGHT MORRIS & ARTHUR LLP
     41 South High Street, Suite 2900
 7   Columbus, OH 43215
     Telephone: 614.227.2045
 8   dshouvlin@porterwright.com
     (admitted pro hac vice)
 9
     Attorneys for Konecranes Global Corporation
10

11                               UNITED STATES DISTRICT COURT
12                                      DISTRICT OF NEVADA
13   KONECRANES GLOBAL CORPORATION,                    Case No.: 2:18-cv-02015-GMN-NJK
14                  Plaintiff,                         STIPULATION AND ORDER TO EXTEND
                                                             BRIEFING SCHEDULE RE:
15   vs.                                                    DEFENDANT’S MOTION FOR
                                                       SANCTIONS PURSUANT TO RULE 11 OF
16   MODE TECH (Beijing) Co., Ltd.,                       THE FEDERAL RULES OF CIVIL
                                                                  PROCEDURE
17                  Defendant.
                                                                    (FIRST REQUEST)
18

19          Plaintiff Konecranes Global Corporation (“Konecranes”) and defendant Mode Tech

20   (Beijing) Co., Ltd. (“Mode Tech”) hereby agree, stipulate and respectfully request that the

21   Court extend the deadline for Konecranes to respond to Mode Tech’s Motion for Sanctions

22   Pursuant to Rule 11 of the Federal Rules of Civil Procedure (the “Motion”) (ECF No. 50) from

23   May 9, 2019 to May 17, 2019. The parties further agree and respectfully request that the Court

24   extend the time for Mode Tech to file a reply in support of its Motion from May 16, 2019 to

25   May 31, 2019. This is the parties’ first request to extend the deadline.

26          Both parties request additional time to prepare their respective response and reply briefs

27   in order to have sufficient time to communicate with their respective clients which are both

28
 1   located overseas. The undersigned request this represent that this stipulation is not designed for

 2   purposes of delay. For this reason, the parties respectfully request that the Court grant the

 3   requested extension.

 4          DATED this 1st day of May, 2019.

 5   McDONALD CARANO LLP                           BUETHER JOE & CARPENTER, LLC
 6
     By: /s/ Kristen T. Gallagher                  By: /s/ Christopher M. Joe
 7       Amanda C. Yen (NSBN 9726)                    Christopher M. Joe
         Kristen T. Gallagher (NSBN 9561)             Kenneth P. Kula
 8       2300 W. Sahara Avenue, Suite 1200            Brian A. Carpenter
         Las Vegas, NV 89102                          1700 Pacific, Suite 4750
 9       Telephone: 702.873.4100                      Dallas, TX 75201
                                                      Tel: (214) 466-1272
10       David P. Shouvlin                            chris.joe@bjciplaw.com
         PORTER WRIGHT MORRIS &                       ken.kula@bjciplaw.com
11        ARTHUR LLP                                  brian.carpenter@bjciplaw.com
         41 South High Street, Suite 2900             (admitted pro hac vice)
12       Columbus, OH 43215
         Telephone: 614.227.2045                         Daniel T. Foley, Esq.
13       dshouvlin@porterwright.com                      Nevada Bar No. 1078
         (admitted pro hac vice)                         FOLEY & OAKES, PC
14                                                       1210 S. Valley View Blvd. #208
        Attorneys for Konecranes Global                  Las Vegas, NV 89102
15      Corporation                                      Tel.: (702) 384-2070
                                                         dan@foleyoakes.com
16
                                                         Attorneys for Defendant Mode Tech
17                                                       (Beijing) Co., Ltd.

18
                                            ORDER
19
     IT IS SO ORDERED.
20

21
                 7
     DATED this____day of May, 2019.                      ________________________________
22
                                                          Gloria M. Navarro, Chief Judge
23                                                        UNITED STATES DISTRICT COURT
24

25

26

27

28


                                                     2
